Citation Nr: 0426655	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-04 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of hepatitis A, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  That determination granted 
service connection for residuals of hepatitis A and assigned 
it a noncompensable rating.  The veteran appealed its 
determination that it was noncompensable.  

The Board rendered a decision on the claim in April 2001.  In 
August 2003, the United States Court of Appeals for Veterans 
Claims (Court) decision vacated the Board's decision and 
remanded the matter to the Board.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

A hearing officer advised the veteran during a hearing in May 
2000 that he would schedule the veteran for a VA examination.  
The examination has not been conducted.  In August 2003, the 
Court ordered the Board to discuss hearing officer statements 
and explain to the veteran in a decision why VA would not or 
need not provide a medical examination which was promised by 
a hearing officer.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran has not 
been provided a VCAA letter concerning his claim for a 
compensable rating for hepatitis A.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  In recent cases, the Court has emphasized 
the importance of proper VCAA notice.  Remand is in order to 
have the RO send an appropriate VCAA letter to the veteran.   

Since the Board's April 2001 decision, 38 C.F.R. § 4.114 has 
been amended.  An examination should be conducted for 
hepatitis A and the veteran's claim should be considered in 
light of new 38 C.F.R. § 4.114 (2003).  Accordingly, the case 
is REMANDED to the agency of original jurisdiction (AOJ) for 
the following action:  

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim for a compensable 
rating for hepatitis A.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and indicate 
which portion of that information and 
evidence, if any, is to be provided by 
him and which portion, if any, VA will 
attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, it 
should advise him to provide any 
evidence in his possession which 
pertains to his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

2.  A VA examination should be conducted 
for hepatitis A.  The claims folder 
should be made available to the 
examiner.  The examiner should render an 
opinion as to whether there are any 
residuals of Hepatis A and identify what 
they are if there are any.

3.  Thereafter, the RO should consider 
the veteran's claim, including in light 
of new 38 C.F.R. § 4.114 (2003).  

4.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


